Case 2:21-cv-00843-VAP-MRW Document 9-5 Filed 02/02/21 Page 1 of 2 Page ID #:73




             EXHIBIT 4
Case 2:21-cv-00843-VAP-MRW Document 9-5 Filed 02/02/21 Page 2 of 2 Page ID #:74



  K. Governing Law.

  This Agreement and all transactions made in My Account shall be governed by the laws of the State of
  California (regardless of the choice of law rules thereof), except to the extent governed by the federal
  securities laws, FINRA Rules, and the regulations, customs and usage of the exchanges or market (and
  its clearing house) on which transactions are executed.

  38. Arbitration.
  A. This Agreement contains a pre-dispute arbitration clause. By signing an arbitration agreement,
  the parties agree as follows: (1) All parties to this Agreement are giving up the right to sue each
  other in court, including the right to a trial by jury, except as provided by the rules of the
  arbitration forum in which a claim is filed. (2) Arbitration awards are generally final and binding; a
  party's ability to have a court reverse or modify an arbitration award is very limited. (3) The ability
  of the parties to obtain documents, witness statements and other discovery is generally more
  limited in arbitration than in court proceedings. (4) The arbitrators do not have to explain the
  reason(s) for their award unless, in an eligible case, a joint request for an explained decision has
  been submitted by all parties to the panel at least 20 days prior to the first scheduled hearing
  date. (5) The panel of arbitrators will typically include a minority of arbitrators who were or are
  affiliated with the securities industry. (6) The rules of some arbitration forums may impose time
  limits for bringing a claim in arbitration. In some cases, a claim that is ineligible for arbitration
  may be brought in court. (7) The rules of the arbitration forum in which the claim is filed, and any
  amendments thereto, shall be incorporated into this Agreement. B. Any controversy or claim
  arising out of or relating to this Agreement, any other agreement between Me and Robinhood, any
  Account(s) established hereunder, any transaction therein, shall be settled by arbitration in
  accordance with the rules of FINRA Dispute Resolution, Inc. ("FINRA DR"). I agree to arbitrate
  any controversy or claim before FINRA DR in the State of California. C. This agreement to
  arbitrate constitutes a waiver of the right to seek a judicial forum unless such a waiver would be
  void under the federal securities laws. If I am a foreign national, non-resident alien, or if I do not
  reside in the United States, I agree to waive My right to file an action against Robinhood in any
  foreign venue. D. No person shall bring a putative or certified class action to arbitration, nor seek
  to enforce any pre-dispute arbitration agreement against any person who has initiated in court a
  putative class action; or who is a member of a putative class who has not opted out of the class
  with respect to any claims encompassed by the putative class action until: (1) the class
  certification is denied; or (2) the class is decertified; or (3) the customer is excluded from the
  class by the court. Such forbearance to enforce an agreement to arbitrate shall not constitute a
  waiver of any rights under this Agreement except to the extent stated herein.

  ACCEPTED AND AGREED: I acknowledge that I have read the preceding terms and conditions of this
  Agreement, that I understand them and that I hereby manifest my assent to, and my agreement to
  comply with, those terms and conditions by accepting this agreement. I ALSO UNDERSTAND THAT
  BY ACCEPTING THIS AGREEMENT I HAVE ACKNOWLEDGED THAT THIS AGREEMENT
  CONTAINS A PREDISPUTE ARBITRATION CLAUSE IN SECTION 38 HEREIN. I ALSO AGREE (1)
  THAT ANY OF MY MARGIN ACCOUNT SECURITIES MAY BE BORROWED BY ROBINHOOD OR
  LOANED TO OTHERS; (2) I HAVE RECEIVED OF A COPY OF THIS AGREEMENT AND (3) I HAVE
  REVIEWED A COPY OF THE MARGIN DISCLOSURE STATEMENT.

  Appendix A

  Electronic Fund Transfer Services Disclosures
  The following disclosures apply to the use of any EFT services offered by Robinhood, including the
  Card, ACH transactions and the Move Money functionality of the App.
  Solely for purposes of these disclosures: (i) references to the Bank shall include any financial institution
  that issues the Card or provides services in connection with ACH, Move Money or other EFT
  transactions; (ii) "you" and "your" mean the owner of the Account; and (iii) "we" and "us" means
  Robinhood and the Bank collectively.




                                                       29                                               2020.06
